Title: To George Washington from John Mathews, 17 October 1780
From: Mathews, John
To: Washington, George


                  
                     My Dear Sir,
                     Philadelphia Octr 17th 1780
                  
                  At the time I wrote to you respecting that part of the system for
                     the army, that has been agreed on by Congress, I had despaired of it’s being
                     submitted to your opinion. I had moved for it, but my proposition was rejected,
                     on a principle, that the whole should go together. We have received your Excys
                     sentiments on this very important subject, such, as I evidently foresaw would
                     be the result of your serious consideration. Your observations are
                     incontrovertible, & unless Congress are so bigoted to the Idols they
                     have set up, & are determined to reject every principle that can have
                     the least tendency to invalidate the foundation on which it is erected.  They
                     must ultimately adopt the plan you propose. No other, I am convinced, can ever
                     answer our purposes. But even in this case a most tremendous inconvenience
                     arises—for here is the month of October better than half spent, &
                     probably, before Congress come to a final determination, November will be
                     arrived, & then there remains only two months for prosecuting this
                     great work—the time is certainly too short for its completion. I consequently
                     dread the arrival of the first day of January. Had Congress put this business
                     in the train that was proposed early in Septr so much precious time would have
                     been saved, as in all probability would have given success to the plan.
                     However, we must now use our best endeavours to put things on as good a footing
                     as the nature of the case will admit of. Yr Excys letter of the 11th inst. is
                     committed to the same committee who brought in the former report, together with
                     that report, but nothing is, as yet, done in it.
                  My plan respecting the annual recruits was only meant to render
                     the System as useful as possible, for if an alternative must be admitted into
                     it, we should endeavour to derive every possible advantage from it.  I therefore
                     thought it best, to have the power to detain the
                     men, & take our chances for its success, rather than
                     they should at all events be at liberty to disband themselves at a certain day.
                  Your Excy’s appointment of Genl Greene to the command of the
                     southern army has given general satisfaction—to the five southern states. I
                     know it has given the highest satisfaction. I have the honor to be with every
                     sentiment of Respect & Esteem Yr Excys most affect hmbe Servt
                  
                     Jno. Mathews
                  
               